DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second valve arrangement adapted to selectively provide pressurized fluid from the second conduit to the second valve arrangement.”  It is not clear how the valve arrangement selectively provides pressurized fluid to itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-5, 15-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US# 2018/0290640) in view of DE 10 2016 203 563 (see US Equiv 20190031165).
Johnson et al disclose a device including; a brake system for operating first 250, second brake 252, third 284, and fourth 286 wheel brakes, the brake system comprising: a first hydraulic brake circuit defining a first fluid conduit (line containing valve 296) connected to the first 250 and second 252 wheel brakes, the first hydraulic brake circuit including: a first source 222/236 of pressurized fluid for providing pressurized fluid to the first conduit;  a first valve arrangement 246/248 to selectively provide pressurized fluid from the first conduit to the first and second wheel brakes;  and a first electronic control unit 228/220 for controlling the first source of pressurized fluid and the first valve arrangement [0031];  and a second hydraulic brake circuit 118 defining a second fluid conduit connected to the third 284 and fourth 286 wheel brakes, the second hydraulic brake circuit including: a second source 260/274 of pressurized fluid for providing pressurized fluid to the second conduit;  a second valve arrangement 280/282 adapted to selectively provide pressurized fluid from the second conduit to the second valve arrangement;  and a second electronic control unit 110 separate from the first electronic control unit, wherein the second electronic control unit controls the second source of pressurized fluid; and a fluid reservoir 238, and wherein the first 116 and second 118 hydraulic brake circuits are separate from one another such that the only possible fluid communication between the first and second hydraulic brake circuits is with the reservoir.  Figure 2a.   Johnson et al lack the disclosure of the second control unit controlling the second valve arrangement, instead appearing to show the valves being controlled by the first control unit.  DE 563 discloses a similar device and further teaches a second control unit 254 for controlling a second valve arrangement 120/124.  [00404][0048] of US equiv.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the second control unit of Johnson et al to operate the valves of the second circuit/submodule, 
Regarding claim 3, the first source of fluid pressure is a first power transmission unit including a first motor 222 driven piston for pressurizing a first pressure chamber 236 [0039] within the first power transmission unit for providing pressurized fluid to the first fluid conduit, and wherein the second source of fluid pressure is a second power transmission unit including a second motor 260 driven piston [0039] for pressurizing a second pressure chamber within the second power transmission unit for providing pressurized fluid to the second fluid conduit.
 	Regarding claim 4, the first valve arrangement includes: a first valve 246 adapted to selectively provide pressurized fluid from the first fluid conduit to the first wheel brake 250;  and a second valve 248 adapted to selectively provide pressurized fluid from the first fluid conduit to the second wheel brake 252;  and wherein the second valve arrangement includes: a third valve 280 adapted to selectively provide pressurized fluid from the second fluid conduit to the third wheel brake 284;  and a fourth valve 282 adapted to selectively provide pressurized fluid from the second fluid conduit to the fourth wheel brake 286. 
Regarding claim 5, Johnson et al further lack the recited multiplex control.  DE ‘563 further teaches a first electronic control unit ECU 1 which provides multiplex control of the first 130 and second valves 134 to control the pressures at each of the first and second wheel brakes independently from one another, and wherein the second electronic control unit which provides multiplex control of the third 138 and fourth 142 valves to control the pressures at each of the third and fourth wheel brakes independently from one another. [0059]-[0066]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include the multiplex control taught by DE ‘563 in the system of Johnson et al to facilitate wheel specific wheel pressures, thereby improving system performance.

Regarding claim 16, DE ‘563 further teaches the pedal simulator further includes: a first travel sensor 260 capable of producing a signal that is indicative of the length of travel of the simulator piston, wherein the first travel sensor communicates with the first electronic control unit ECU 1;  and a second travel sensor 262 separate from the first travel sensor, wherein the second travel sensor is capable of producing a signal that is indicative of the length of travel of the simulator piston, and wherein the second travel sensor communicates with the second electronic control unit ECU 2.  Figure 7 
 	Regarding claim 17, DE ‘563 further teaches a pedal simulator further including third and fourth travel sensors capable of producing a signal that is indicative of the length of travel of the simulator piston, wherein the third travel sensor communicates with the first electronic control unit, and wherein the fourth travel sensor communicates with the second control unit.  Note figure 7 shows 2 of sensors 260 and 262 and [0048] indicates they are each connected to at least one of the ECU’s.  
	Regarding claim 18, DE ‘563 further teaches the simulator piston 234 is slidably disposed in the bore defining a fluid chamber such that the position of the simulator piston within the bore defines a volume of the fluid chamber, and wherein the fluid chamber 230 of the pedal simulator is in fluid communication with a fluid reservoir (212 via the master cylinder and line 208). 

Regarding claim 21, the first source of pressurized fluid 222/236 is incapable of providing pressurized fluid to the second conduit and the second source of pressurized fluid 260/274 is incapable of providing pressurized fluid to the first conduit.

	Regarding claim 23, the brake system is free of a valve connecting the first and second brake circuits.  Figure 2a.



Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Johnson et al (US# 2018/0290640) in view of DE 10 2016 203 563 (see US Equiv 20190031165), as applied to claim 15 above, in further view of Ganzel (US# 2014/0131154).
	Regarding claim 19, Johnson et al and DE ‘563, as applied above, disclose all the limitations of the instant claims with exception to the pedal simulator including a member engaging the simulator piston to provide a progressive rate of friction between the simulator piston and the member as the simulator piston travels within the housing of the pedal simulator.  Ganzel discloses a similar brake system and further teach a member engaging the simulator piston to provide a progressive rate of friction between the simulator piston and the member as the simulator piston travels within the housing of the pedal simulator  [0125]-[0127].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify the simulator of Johnson et al and DE ‘563 to have progressive friction hysteresis, as taught by Ganzel, to provide better pedal feel to the device.  
 	Regarding claim 20, Johnson et al and DE ‘563, as applied above, disclose all the limitations of the instant claims with exception to the spring arrangement of the pedal simulator includes a plurality of spring elements having different spring rate characteristics.  Ganzel discloses a similar brake system and further teaches a plurality of spring elements having different spring rate characteristics. [0124]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a plurality of spring elements having different spring rate characteristics, as taught by Ganzel, in the system of Johnson et al and DE ‘563 to provide a more desirable pedal feel.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK